Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claim 11, the limitation of “wherein the front face has a circular cross-section with the front face being shaped as a circle being bent towards the environment”, is unclear language. It is not clear what is meant by bending towards environment. Appropriate correction is needed.
In claim 20, the limitation of “the control unit is adapted to initiate another function in response to detecting the second capacitive change of the second capacitive switch” is unclear language. It is not clear what is meant by another function. Specification does not provide any description of the other function. Appropriate correction is needed.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 10-11, 14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ofenhitzer (DE 102005057025 Al, cited by Applicant, English machine language translation)
Regarding claim 1, Ofenhitzer teaches an operating component (Fig.1) to operate a device, comprising:
a component body 1 with a side face and as a front face arranged on the component body and being suited for being at least partly illuminated by at least one light source 4; a light guide 3 made of clear and transparent material;  and 
a reflector (white smooth surface of 16 in [0018] wherein a white surface is considered to reflect light) arranged in the component body, with the light guide receiving light from the light source and directing the light to the reflector arranged underneath the front face, wherein the reflector is a diffuse reflector (Structured surface in [0018] and [0019]) and is suitably shaped to direct the light received from the light guide to the front face, wherein the front face comprises a clear outer shell (  17) directed to an environment of the operating component and an opaque inner shell (15,14,[0018]) underneath the outer shell towards the reflector, wherein the inner shell comprises at least one transparent area to transmit the light through the front face; and wherein the light guide extends from the light source as a pipe-like light channel towards the front face in a first section and, in a second section, the light guide expands in the shape of a cup with an edge 

 	Regarding claim 2, Ofenhitzer teaches an operating component (Fig.1) to operate a device, wherein at least one of the light source is arranged along the axis of symmetry, or the first section of the light guide extends along the axis of symmetry with the second section of the light guide expanding out in the radial direction from the axis of symmetry (3 branched out symmetrically).

Regarding claim 7, Ofenhitzer teaches the edge bulging of the light guide comprises a peak point at a first radial distance to the axis of symmetry having a distance to the front face being smaller than the distance of the light guide at least at radial distances being larger than the first radial distance (the shape of the light guide in Ofenhitzer).

Regarding claim 10, Ofenhitzer teaches a device, wherein at least one of the operating component is adapted to be a rotatable component to be rotated around a rotational axis as the axis of symmetry, or the front face is rotationally symmetrical ([0014] in Ofenhitzer).

Regarding claim 11, Ofenhitzer teaches a device, wherein the operating component has a circular geometry with a cylindrical side face, and wherein 

Regarding claim 14, Ofenhitzer teaches the operating component, wherein the light source is a solid state lighting source including a LED or an array of LEDs (4).

Regarding claim 22, Ofenhitzer teaches a device, comprising at least one operating component, the device being a whitegoods device, consumer goods device, or an operator panel in a vehicle ([0001] in Ofenhitzer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ofenhitzer and further in view of Tomono (US 20120048177)
Regarding claim 3, Ofenhitzer teaches the invention set forth in claim 1 above but is silent regarding the reflector frames at least an outer edge of the second section of the light guide radially to the axis of symmetry with a framing area.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to add the reflector at the outer edge of the second section as disclosed in Tomono in the device of Ofenhitzer in order to distribute the luminous radiation according to the desired pattern.
   Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ofenhitzer and Tomono (US 20120048177) and further in view of Sato (US 20150103509)
Regarding claim 4, Ofenhitzer in view of Tomono teaches the invention set forth in claim 3 above but is silent regarding the reflector is shaped to continue the contour of the second section of the light guide from the outer edge, and wherein at least one of the reflector is bent towards the front face following the reflector in radial direction from the axis of symmetry or the reflector has a grooved contour to the front face.
Sato teaches an instrument wherein the reflector (4c in Fig.2 and [0039]) is shaped to continue the contour of the second section of the light guide from the outer edge, and wherein at least one of the reflector is bent towards the front face following the reflector in radial direction from the axis of symmetry or the reflector has a grooved contour to the front face.

 	Regarding claim 5, Ofenhitzer in view of Tomono and Sato teaches an operating component, wherein the reflector covers at least the second section of the light guide on a side directing away from the axis of symmetry which is not directed towards the front face with a covering area (the lower/bottom portion of the second section in Ofenhitzer that is reflective is considered as the “a side directing away from the axis of symmetry which is not directed towards the front face with a covering area”, or the reflective portion 4c in Fig.2 of Sato).

Regarding claim 6, Ofenhitzer in view of Tomono and Sato teaches the reflector comprises a step in its contour between the framing area and the covering area as a step area covering the outer edge of the light guide (4a and 4b in Fig.2 of Sato).

Regarding claim 9, Ofenhitzer in view of Tomono and Sato, wherein at least one of one or more of at least the front face is 2K molded using transparent polycarbonate for the outer shell and opaque polycarbonate for the inner shell outside the transparent areas, or the light guide is made of clear and transparent PMMA, or the reflector is made of diffusing plastic ([0021,[0026],0042] in Sato).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ofenhitzer and   further in view of Levay (US 20160079013)
Regarding claim 8, Ofenhitzer teaches the invention set forth in claim 1 above but is silent regarding the inner shell comprises multiple transparent areas in form of a pattern to transmit the light through the front face
However it is well known in the art to use display or patterns on the inner shell/cover facing the light emitting elements in control devices as disclosed in Levay (Fig.1-2, 5) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to add the inner shell with multiple transparent areas in form of a pattern to transmit the light through the front face as disclosed in Levay in the device of Ofenhitzer in order to display graphic symbols ([0021] in Levay).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ofenhitzer and further in view of Suita US (20080236474) and Gonmans (US 20160369973)
Regarding claim 12, Ofenhitzer teaches the invention set forth in claim 10 above but is silent regarding the reflector is shaped as a ring around the light guide, with the edge bulging of the light guide being symmetrically shaped.
Suita teaches an operating element, wherein the reflector is shaped as a ring around the light guide, with the edge bulging of the light guide being symmetrically shaped with a dome-like contour ([0056],[0098],[0106]).

Further regarding the  dome-like contour of the reflector, it is well known in the art to use various shapes of reflectors including flat or dome shapes as disclosed in Gonmans (4 in Fig.2) in order to collimate light. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the reflector shape as disclosed in Gonmans in the device of Ofenhitzer in view of Suita order to collimate the light (Abstract in Gonmans).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ofenhitzer and further in view of Scavino (US 20160054505)
Regarding claim 13, Ofenhitzer teaches the invention set forth in claim 10 above but is silent regarding the light source is arranged at the rotational axis separately from a rotating part of the operating component, and wherein at least the light guide, the reflector, and the front face are part of the rotating part.
Scavino teaches the light source (element sections 20,21,23,24, in Fig.1) is arranged at the rotational axis separately from a rotating part of the operating component, and wherein at least the light guide, the reflector, and the front face are part of the rotating part ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify parts of the operating component such that parts .
Claims 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ofenhitzer and   further in view of Ofenhitzer2 (herein after Ofenhitezer2, WO 2009153161A1,English Abstract)
Regarding claim 15, Ofenhitzer teaches the invention set forth in claim 1 above but is silent regarding the operating component further comprises a first capacitive switch, and wherein a transmissive or transparent first conductive layer is applied on top of the outer shell of the front face suitably connected with a control unit detecting a first capacitive change in case of an object or a finger approaching the first conductive layer.

Ofenhitzer2 teaches the operating component further comprises a first capacitive switch, and wherein a transmissive or transparent first conductive layer is applied on top of the outer shell of the front face suitably connected with a control unit detecting a first capacitive change in case of an object or a finger approaching the first conductive layer.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use a transparent first conductive layer, as disclosed in Ofenhitzer2 in the device of Ofenhitzer in order to achieve a cost-effective capacitive proximity sensor with a control function.


Regarding claims 17 ,18  and 21, wherein the conductive layer covers the entire outer shell of the front face (For claim 17) , wherein the operating component further comprises at least one second capacitive switch only covering at least some of the transparent areas of the front face being illuminated after having switched on the light of the light source by the first capacitive switch, and a plurality of second conductive switches are covering each of the transparent areas as separate second conductive switches (For claim 18) and a protective or decorative coating is applied on top of the first conductive layer (For claim 21),  it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to vary the length of the conductive layer on the front face of the operating component, as choice of conductive length involves routine skill in the art and it would have been obvious to one of ordinary skill in the art, to provide a protective coating on the conductive layer and further adding a second conductive switch involves routine skill in the art,  in order to achieve the desired capacitive switching capability for the operating component.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ofenhitzer and Ofenhitzer2 (herein after Ofenhitezer2, WO 2009153161A1) and further in view of Huska (US 20120327025) and Hahs (US 20130292239)

Huska teaches the capacitive switch wherein  inner shell comprises a stack of layers establishing the second capacitive switch (layers in Fig.4), the stack comprising a bendable layer ([0087],[0074]) on top of an opaque mask ([0149],[0164],[0093]) comprising the transparent areas of the front face, wherein the transparent areas are established by cutouts in the opaque mask, a transmissive or transparent second conductive  , wherein a second capacitive change between first and second conductive layers (312,314,412,414) is detected by the control unit , whereas Hahs teaches a transmissive or transparent second conductive layer is arranged underneath the opaque mask ([0020],[0079]) at least covering the cutouts and wherein the bendable layer bends at least in the vicinity of the cutouts by applying a force to the front face in the vicinity of the illuminated cutouts (Fig.4A , bending in [0082] and Fig.9, also see all other Figures in Hahs).


Regarding claim 20, Ofenhitzer in view of Ofenhitzer2, Huska and Hahs teaches an operating component, but does not teach the control unit is adapted to initiate another function in response to detecting the second capacitive change of the second capacitive switch. However, Ofenhitzer in view of Ofenhitzer2, Huska and Hahs is capable of performing other functions based on desired function of the control switch such as function of sound effects or other functions well known in the art.

Other art
US 20130292239, US 10073289, US 6595667, US 20070126909, and US 4233522.
Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Fatima N Farokhrooz/
Examiner, Art Unit 2875